Title: To James Madison from John Gavino, 19 August 1802 (Abstract)
From: Gavino, John
To: Madison, James


19 August 1802, Gibraltar. No. 96. Encloses Simpson’s dispatches reporting the settlement of difficulties between U.S. and Morocco; the emperor has withdrawn orders for cruisers to attack American ships. “Comodor Morris in the Chesapeake & the Schooner Enterprize Saild yesterday for Leghorn with about 11 Sail of our Vessels, & near as many Swedes, he is also to take up those that are detaind on the Coast of Spain.” Five Tripolitan cruisers are still out. The Adams is “Cruising behind the Rock”; the Boston is “coming down” with several American and Swedish ships in convoy. The Portuguese squadron, consisting of two seventy-four-gun ships, four frigates, and three brigs, is reportedly going to cruise off the coast of Algiers. Encloses list of arrivals at Gibraltar during last six months [not found].
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:241–42. Enclosures probably included Simpson’s dispatches to JM of 3 and 12 Aug. 1802.



   
   A full transcription of this document has been added to the digital edition.

